PER CURIAM.
Kenneth Pierre Ford appeals from the district court’s order denying his request for an order directing the Bureau of Prisons to permit Ford and his co-defendant to serve their sentences at the same facility. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Ford, No. CR-91-429 A (E.D.Va. Nov. 27, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.